               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF VIRGINIA
                      BIG STONE GAP DIVISION

UNITED STATES OF AMERICA                     )
                                             )
                                             )     Case No. 2:19CR00006-012
                                             )
v.                                           )
                                             )     OPINION AND ORDER
JAMES MORRISON JOHNSON,                      )
                                             )     By: James P. Jones
                                             )     United States District Judge
            Defendants.                      )


      Jonathan Jones, Assistant United States Attorney, Roanoke, Virginia, for
United States; Don M Williams, Jr., Pennington Gap, Virginia, for Defendant.

      The defendant, by counsel, has filed a Motion to Dismiss Due to Violation of

Speedy Trial, to which the United States has responded. For the following reasons,

the motion will be denied.

      The defendant was indicted along with 20 codefendants, alleging a conspiracy

to traffic methamphetamine. The defendant was charged in the conspiracy count

(Count One), as well as a count charging him with distribution (Count Twenty-Four),

and a count charging him with possessing a firearm in furtherance of a drug

trafficking offense (Count Twenty-Five). Because of the number of defendants, the

court severed the defendants into two separate trials, with defendant Johnson and

others being placed in the first trial, scheduled to begin on September 9, 2019, and
the remaining defendants being placed in the second trial, to begin on December 2,

2019.

        Defendant Johnson signed a written Plea Agreement on August 15, 2019, in

which he agreed to plead guilty to Count One, with the government to dismiss the

other counts against him. Plea Agreement 1, 2, ECF No. 321. The Plea Agreement

was filed with the court at the defendant’s request, Mot. 1, ECF No. 439, and a

change of plea hearing was scheduled for August 23, 2019. At that hearing, the

defendant advised that he did not wish to plead guilty and that he desired a new

appointed attorney. I took under advisement the request for new counsel, requesting

the defendant and his present attorney to discuss their differences and advise me if

new counsel was still sought. The United States orally moved for a continuance of

the trial on the basis that if the court allowed the appointment of new counsel, such

new counsel could not reasonably be prepared for the defendant's trial scheduled for

September 9, 2019, nor could the United States, considering the defendant's prior

expressed intention to plead guilty.

        The court granted the government's motion of continuance, and the trial and

the Speedy Trial Act time was continued until December 2, 2019. In a written order

entered a few days later, the court formalized the continuance, reciting as follows:

               Upon consideration of a motion of continuance by the United
        States, the court finds that the ends of justice served by the granting of
        such continuance outweigh the best interest of the public and the
        defendant in a speedy trial. The court makes this finding because a
      failure to grant such a continuance would deny counsel for the movant
      the reasonable time necessary for effective preparation, taking into
      account the exercise of due diligence.

Order 1, Aug. 26, 2019, ECF No. 361. Thereafter, neither the defendant nor his

attorney advised the court that new counsel was requested. It was appropriate for

the court to continue the case as permitted under the Speedy Trial Act. It would have

been contrary to the interests of justice to require the government to be prepared to

go to trial as to the defendant while the question of whether the defendant was to be

provided new counsel was still up in the air. If the defendant had continued to seek

new counsel, that attorney would have required a continuance in order to be fully

prepared for trial only two weeks away.

      For these reasons, the defendant's motion, ECF No. 439, is DENIED, as well

as his oral request for appointment of new counsel.

      It is so ORDERED.

                                             ENTER: November 12, 2019

                                             /s/ JAMES P. JONES
                                             United States District Judge
